HIGGINS, J.
This is a suit by a real estate agent on an alleged written contract to recover commission, interest and attorney’s fees, and also to have the contract of sale reformed so as to make the commission payable to J. Henry Blache in-, stead of P. J. Derbes, as provided in the alleged contract.
The record clearly shows that J. Henry Blache, real estate agent, and P. J. Derbes, also a real estate agent, agreed between them to purchase the property of Frank Reith, Jr., for $20,000, if Reith would sell the property for that price; and to resell the said real estate for the sum of $22,-500 to Joseph Rosenberg, a client of Derbes. The evidence shows that Blache went to the home of Reith and, after considerable discussion, persuaded Reith to sign an acceptance of a blank offer tc purchase the real estate for the sum of $20,000 and, on the same day had Derbes sign the offer to purchase the property. The alleged contract was signed on October 9, 1925, but the evidence shows that the deposit of $2,000 *343required by the contract was not made by Derbes until October 13, 1925, at which time the money was deposited in the account of Blache. Subsequently Blache returned $1,000 of this deposit to Derbes. The alleged contract provides that the commission is to be paid to P. J. Derbes instead of J. Henry Blache.
Plaintiff and appellant seeks the equitable remedy of having the alleged contract reformed so as to make the commission payable to J. Henry Blache, instead of P. J. Derbes, as set forth in the contract. In view of the fact that Blache was acting as the agent of Derbes and also as a party interested in purchasing the property with Derbes, and knowing that Derbes had an offer from Rosenberg to purchase the property at $22,500, and having failed to inform Reith of this fact, under the circumstances, this court will not invoke its equity power to reform the alleged contract, which we consider a nudum pactum. Rodgers vs. Bolinger, 149 La. 545, 89 So. 688.
This court, in the case of Derbes vs. Blache et al., 10 La. App. 424, 121 So. 366, in a decision rendered on April 1, 1929, required Blache to return to Derbes the balance of the deposit, amounting to $1,000, and fully goes into the history of the whole transaction and gives additional reasons which are decisive of the issues presented in this matter.
For the reasons assigned, the judgment of the district court is affirmed, appellant to pay all costs.